Citation Nr: 1636338	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who died in February 2008.  The Veteran had active duty service from March 1966 to July 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a June 2008 rating decision of the RO in St. Petersburg, Florida.

In a decision dated in July 2014, the Board denied the same matter that is currently before the Board.  The Board's July 2014 decision was appealed to the Veterans Court.  In a single-judge decision dated in November 2015, the Veterans Court vacated the Board's July 2014 decision and remanded this matter back to the Board for additional development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and is therefore presumed to have been exposed to herbicide agents.  

2.  Hypopharyngeal squamous cell carcinoma is listed on the death certificate as a contributory cause of death.  

3.  Hypopharyngeal squamous cell carcinoma originated in the larynx and is therefore an herbicide-presumptive disease.  



CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

At the time of the Veteran's death service connection was only in effect for hearing loss and tinnitus.  The death certificate lists neutropenic colitis, polymicrobial sepsis, and hypopharyngeal squamous cell carcinoma as the causes of death.  The appellant contends that the Veteran's cancer (hypopharyngeal squamous cell carcinoma) was related to his in-service herbicide exposure in Vietnam.  

The Veteran had verified service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; thus, exposure to herbicide agents, including Agent Orange, is acknowledged.  See 38 C.F.R. § 3.307(a)(6)(iii) (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur). 

The list of diseases for which service connection is presumed based on exposure to herbicide agents includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), see 38 C.F.R. § 3.309(e), but does not include cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses), see Notice, 79 Fed. Reg. 20308-01 (2012).

The Board denied this claim in a July 2014 decision based on a determination that a preponderance of the evidence was against a relationship between the cause of the Veteran's death and his service.  This decision was based substantially on a March 2014, a VA medical opinion which found that the Veteran did not have cancer of the larynx.  The rationale was that the Veteran was diagnosed with a cancer of the hypopharynx, "which is part of the pharynx, an anatomically distinct location from the larynx."  It was also noted that a laryngoscopy and 2008 imaging studies confirmed that the Veteran's cancerous mass originated in the hypopharynx. 

In vacating and remanding this appeal to the Board, the Veterans Court determined that the Board erred in relying on the March 2014 medical opinion.  The Veterans Court noted that the March 2014 opinion was based in part on the belief that a laryngoscopy had confirmed findings that the Veteran's cancer originated in the hypopharynx.  However, the Veterans Court found that the record reflects that, although the Veteran was scheduled for a laryngoscopy, he died before the test could be administered.  The Veterans Court concluded that the March 2014 opinion appears to be based on an inadequate factual predicate.  The Veterans Court found that "Remand is warranted for the Board to obtain a new medical opinion that properly addresses the tests that were actually performed."

In May 2016, the Board obtained a specialist's opinion from the Veterans Health Administration (VHA).  The specialist opined that, since the tumor appeared to be present and active in the larynx at the time of diagnosis, it is at least as likely as not that this tumor had a laryngeal origin.  The specialist reasoned that the arytenoids, aryepiglottic folds, vallecula, and epiglottis, are all parts of the larynx and a sluggish vocal cord is strongly indicative of laryngeal involvement.  The piriform sinuses and posterior pharyngeal wall are extralaryngeal.  Though the bulk of the tumor seems to have been located there, it cannot be conclusively shown that that coincides with its origin.  The two flexible laryngoscopy descriptions, while not contradictory, do not agree in their description of the structures involved.  If a sluggish cord were noted, that indicates invasive laryngeal disease.  The earlier description of "normal" true vocal cord motion must be carefully considered.  The specialist determined that it was unlikely that this developed suddenly between examinations, and was more likely that it went unnoticed in the earlier examination.  

After a review of all of the evidence, the Board finds that an approximate balance of the evidence has been attained regarding whether an herbicide-presumptive disease contributed substantially and materially to cause the Veteran's death.  With resolution of reasonable doubt in favor of the claim, the Board concludes that the criteria for DIC based on the cause of death of a veteran are met.  

Duties to Notify and Assist

As the Board is granting the maximum benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


